United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3364
                                    ___________

Robert E. Dancler,                     *
                                       *
           Plaintiff - Appellant,      * Appeal from the United States
                                       * District Court for the
      v.                               * Eastern District of Missouri.
                                       *
Board of Municipal Utilities,          *      [UNPUBLISHED]
                                       *
           Defendant - Appellee.       *
                                  ___________

                          Submitted: November 28, 2000
                              Filed: November 30, 2000
                                  ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

        Robert Dancler appeals the district court’s1 judgment dismissing his employment
discrimination action after a jury verdict in favor of defendant Board of Municipal
Utilities. Having carefully reviewed the evidence in the light most favorable to the
jury’s verdict, as we must, see, e.g., Langlie v. Onan Corp., 192 F.3d 1137, 1139-40




      1
       THE HONORABLE THOMAS C. MUMMERT, III, United States Magistrate
Judge for the Eastern District of Missouri, to whom the case was referred for final
disposition by consent of the parties pursuant to 28 U.S.C. § 636(c).
(8th Cir. 1999, cert. denied, 120 S. Ct. 1719 (2000), we cannot say that no reasonable
juror could have returned that verdict. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-